Citation Nr: 0418857	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for a neck injury.  A hearing was held at 
the RO in May 2000.


FINDINGS OF FACT

The veteran's current neck disability is related to his in 
service injuries to his neck and head.


CONCLUSION OF LAW

Residuals of a neck injury were incurred in service.  38 
U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, and in 
the statement of the case dated December 1999 and the 
supplemental statements of the case dated June 2000 and May 
2003, as well as a Board remand dated February 2001.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran received an examination during the course of this 
appeal, in September 2001.  All available records have been 
obtained and associated with the claims folder.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  As such, the Board finds that the VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal as to that issue poses no risk of prejudice to 
the veteran, particularly in light of the favorable decision 
below.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Factual background

The veteran's service medical records show that in September 
1965, he received numerous lacerations to his head, neck, 
back, and abdomen, after being assaulted with a broken beer 
bottle.  Specifically noted was a six inch laceration of the 
left side of the neck, extending from the midline posteriorly 
to the anterior surface of the sternocleidomastoid muscle 
anteriorly.  This wound was noted to be approximately 1 inch 
deep extending through the skin, subcutaneous tissue, fat, 
and some muscle components but involving no vital structure. 
The Board notes that the veteran was granted service 
connection for a scar of the neck at a 10 percent evaluation, 
effective December 1966.

Service medical records dated February 1966 indicate that the 
veteran was noted to have reported falling off a ladder, and 
had a 1/8 to 1/4 inch laceration on the back of his head.  
The examiner indicated that he was unable to tell whether the 
veteran had a concussion or not, as the veteran had been 
drinking, and the veteran was instructed to come back for 
treatment in the morning.  There is no record of additional 
treatment.  VA outpatient treatment records submitted show 
treatment for numerous medical complaints, to include neck 
pain.

A VA examination was conducted in April 2000.  At that time 
it was reported that the veteran has had chronic pain in the 
left arm and neck since 1965, associated with decreased 
strength in the left arm.  The veteran reported numbness of 
the preauricular area of the left face.  He was noted to have 
a large scar from the posterior neck to below and behind the 
left ear.  There was decreased motion of the neck with more 
restriction to the left side.  There was full range of motion 
of the upper extremities.  Biceps, triceps, and 
brachioradialis reflexes were 3+.  No weakness was noted 
except decreased triceps grip on the left.  The examiner 
noted that EMG studies were compatible with a left ulnar 
compression neuropathy at the elbow.  MRI of the cervical 
spine showed degenerative disc disease of the cervical spine, 
more advanced for the veteran's age.  There was also a small 
disc herniation at C5-C6, and extensive arthropathy with 
osteophytes formation.  The examiner indicated that there was 
no radiculopathy, but rather sensory nerve injury secondary 
to an old laceration injury of 1965.  The examiner further 
indicated that veteran's cervical spine degenerative 
arthritis could be related to the veteran's fall and neck 
injury of 1965 and 1966.

The veteran received a hearing before the RO in May 2000.  
The veteran at that time again indicated that it was his 
belief that he currently had a neck disability related to 
service, specifically related to a fall down a ladder in 
service, his neck laceration in service, falling off of a 
wing of a plane in service, and frequently hitting his head 
on hatches in service.

The veteran received a VA examination in September 2001 for 
his spine and neck.  The report of that examination indicates 
in relevant part that the veteran reported that, in addition 
to the injury to his neck in 1965, he hit his head numerous 
times in service, including striking his head on hatches, 
falling off of the wing of a plane, and striking his head 
while falling off a ladder.  The veteran reported that he 
developed neck pain in service that has increased since that 
time, and the veteran as well has noted decreased range of 
motion.  Examination revealed a scar on the left suboccipital 
area, traveling around the left side of the neck to the jaw 
area.  The scar was well healed, non-tender, and freely 
moveable.  There were no muscle defects under the scar tissue 
when stressing the muscles of the neck.  Range of motion of 
the neck was 80 degrees right rotation, 60 degrees left 
rotation.  There was 40 degrees of flexion, and 35 degrees of 
extension with pain.  He had no reflex, sensory, or motor 
deficits in the upper extremity.  There was no weakness or 
atrophy in the upper extremities.  The examiner diagnosed the 
veteran with degenerative disc disease of the cervical spine 
as indicated by an X-ray study of that area.  The examiner 
indicates that it is his opinion that the veteran had enough 
trauma to his neck in service to warrant the possibility that 
his current degenerative disc disease of the cervical spine 
was related to service.  The examiner noted that, while there 
was no one specific episode of trauma, there were multiple 
episodes which could be the causative factor of the 
degenerative disc disease of the cervical spine.  The 
examiner indicated that he did not feel that the laceration 
of the veteran's neck had anything to do with the disability 
that he was now having in his neck.  The examiner noted that 
it would seem impossible for a laceration of the neck to have 
damaged discs and other nerves of importance, not having had 
his head practically severed from his body.  The examiner 
indicated however, that it was his opinion that the veteran 
had a mildly severe degenerative disc disease of the cervical 
spine that was symptomatic and was related to his service 
injuries.

Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the Board finds probative the opinions of VA 
physicians in April 2000 and September 2001, who related the 
disabilities of the cervical spine to the veteran's service.  
There is no evidence of record that contradicts these 
opinions. Therefore, the Board finds that service connection 
is warranted for the residuals of an injury to the veteran's 
neck.


ORDER

Entitlement to service connection for the residuals of a neck 
injury is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



